Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J), entered January 15, 2009 in a personal injury action. The order, among other things, granted plaintiffs’ motion for summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for plaintiffs-respondents and defendant-appellant on August 24 and 25, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Fresent—Scudder, P.J, Martoche, Smith, Carni and Green, JJ.